             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
vs.                                      )             NO. CR-17-00280-HE
                                         )
DEVON BOWMAN,                            )
                                         )
                    Defendant.           )

                                        ORDER

      At the sentencing hearing held October 31, 2018, the court sentenced defendant to

210 months imprisonment as to various counts, requiring those sentences to run

concurrently with each other, and to 120 months as to the § 924(c)(1)(A) charge (count 2).

The court directed that the federal sentences run concurrently with any state sentences

imposed in certain specified pending proceedings.       The court was then under the

impression that the limitation in 18 U.S.C. § 924(c)(1)(D)(2) --- that any term imposed

under that section not run concurrently with “any other term of imprisonment” --- applied

only to other federal sentences. That assumption was incorrect. See United States v.

Gonzales, 520 U.S. 1 (1997). The sentence as imposed on October 31, 2018, is therefore

VACATED. A further sentencing hearing, directed solely to the impact of the above

correction, is set for November 15, 2018, at 2:00 p.m., in Courtroom No. 301.

      IT IS SO ORDERED.

      Dated this 8th day of November, 2018.
